Citation Nr: 1600608	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  08-39 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran had periods of active service from June 1987 to August 1987, and from January 1991 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVJL) at an August 2012 Travel Board hearing at the RO.  A transcript of the hearing proceedings is of record. 

In a March 2013 decision, the Board denied the claim for a higher initial rating in excess of 50 percent for PTSD and, in the same document, remanded the Veteran's claims for service connection for left finger and left hand disorders. 

The Veteran appealed the denial of a higher initial rating in excess of 50 percent for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties and vacated that portion of the March 2013 Board decision.  Subsequently, in May 2014, the Board granted service connection for a left fourth finger disorder, but once again denied the Veteran's claim for an initial rating in excess of 50 percent for PTSD.  The Board also remanded the Veteran's claim for a left hand disorder.  With respect to the denial of the initial increased rating for PTSD, the Veteran accordingly appealed this decision to the Court.  Thereafter, in July 2015, the Court vacated the May 2014 Board decision with regards to his claim and remanded it to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the remaining issue on appeal before the Board at this time. Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A review of the records reflects that the Veteran underwent the last relevant VA examination in January 2012 concerning his service-connected PTSD.  Since then, the Veteran had indicated that his psychiatric disability has worsened.  In addition, as support for his claim, he has submitted lay statements from his spouse and co-worker reflecting that the Veteran's symptoms may have increased.  Accordingly, the Board finds that the Veteran must be afforded a new VA examination to determine the current level of severity of his service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding private treatment records related to his PTSD. Request that he provide, or authorize VA to obtain, these records.  Obtain complete copies of VA outpatient treatment records and associate these records with the claims file.
 
 2. Upon receipt of all additional treatment records, schedule another VA compensation examination to reassess the severity of the Veteran's PTSD.  The claims folder, including the prior January 2012 VA psychiatric examination report, and any other information deemed pertinent, must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.

 It is most essential the examiner discuss the medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, based on the objective clinical findings and information obtained from review of the file.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




